DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on August 19, 2022 has been fully considered. Cancellation of claims 1-29 and addition of new claim 30 are acknowledged. In light of the amendment, all previous rejections are withdrawn. The new grounds of rejections of newly added claim 30 are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  Claim 30 is rejected under 35 U.S.C. 103 as unpatentable over Tanji et al (US 2011/0101561) in view of Tani et al (US 2013/0052377) and Imanari et al (US 2004/0166269) only, or alternatively in further view of Guillet et al (US 2,870,131) and 
Berbee et al (US 2013/0197168).
4. Tanji et al discloses a method for forming a resin hollow molded article comprising the steps of (Fig. 12-15):
1) extruding a molten thermoplastic resin from a T-die 28;
2) drooping the thermoplastic resin downward between the split mold blocks 32A,B (Fig. 12);
3) clamping the resin between the split blocks 32A, B and molding the resin to form the molded article ([0082]-[0084], Fig. 14, 15) under the suction to adsorb the resins into cavities 116 ([0085]);
4) moving mold frames away from each other, opening the split mold blocks; and 
5) taking out the formed molded article ([0086]),
Wherein the used thermoplastic resin comprises a polyethylene having MFR (2.16kg,230ºC) of less than 3.0 g/10 min, or 0.3-1.5 g/10 min ([0070]), further mixed with a foaming agent ([0071]).

Figure 12 of Tanji et al is presented below:


    PNG
    media_image1.png
    467
    388
    media_image1.png
    Greyscale


5. Though the MFR of the polyethylene used in the method of Tanji et al is determined at 230ºC, and not 190ºC, since the MFR of the resin, i.e. the flow of the resin, decreases with the decrease of temperature, therefore, the MFR of the polyethylene at 190ºC would be reasonably expected to be less than that at 230ºC, i.e. the MFR of the polyethylene of Tanji et al measured at 190ºC would be reasonably expected to be less than 3 g/10 min, and less than 1.5 g/10 min, less than the specific values in the range of 0.3-1.5 g/10 min, or having values in the range of 1 g/10 min or less, as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

6. It is noted that Fig. 12 of Tanji et al, presenting the method of forming the molded article, is substantially the same as Fig. 8 of instant specification and discussed in paragraphs [0055]-[0068] of instant specification.

7. Though Tanji et al discloses the hollow molded article being produced by said method, Tanji et al does not explicitly recite said molded article being a duct. Further, though Tanji et al discloses the molten resin comprising foaming agent, Tanji et al does not explicitly teach the molten resin being produced by foaming, i.e. being foamed.

8. However,  Tani et al discloses a method for forming a tubular molded article, specifically a duct ([0151]) by extruding and suspending a molten foamed thermoplastic resin between split mold blocks 12a and 12b (Fig. 11), followed by clamping the split mold blocks and molding the resin to form the hollow molded article/foam ([0110]-[0113], [0120]), wherein the tubular molded foam is cooled inside the split mold blocks by using a blow-in needle 14 and blow-out needle 15  to pass air into and through the resin sheets ([0120], Fig. 6).  The temperature of the air to be suppled from the blow-in needle is 10-30ºC ([0080] of Tani et al). By using the air blown at such temperature, specifically, lower than room temperature, the time for cooling of the foam is shortened and the foam can be manufactured at low cost ([0080] of Tani et al).

9.  Figure 11 of Tani et al is shown below:

    PNG
    media_image2.png
    489
    394
    media_image2.png
    Greyscale


10.  It is noted that the process presented in Figure 11 of Tani et al is substantially similar to the process shown in Figure 12 of Tanji et al, and is substantially the same as Fig. 8 of instant specification and discussed in paragraphs [0055]-[0068] of instant specification.

11.  The method of Tani et al leads to producing a tubular molded foam/duct 100 as shown below (Fig. 1-3, [0110] of Tani et al):


    PNG
    media_image3.png
    263
    634
    media_image3.png
    Greyscale

                                                                 Figure 1


    PNG
    media_image4.png
    299
    311
    media_image4.png
    Greyscale

                                                                  Figure 2

12. Since Tani et al and Tanji et al are related to methods for making hollow molded articles, comprising delivering a thermoplastic resin between split mold blocks, followed by clamping the split mold blocks and molding the resin under blowing air, and thereby belong to the same field of endeavor, wherein Tani et al recites said article as being a duct and a foam, the step of blowing air having a temperature of 10-30ºC and that by using the air blown at such temperature the time for cooling of the foam is shortened and the foam can be manufactured at low cost,  and further teaches that that the molded foam of Figure 1 allows to prevent generation of an unwanted lump on the inside of a tube body, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Tani et al and Tanji et al, and use the method of Tanji et al to produce the duct having the structure as shown in Figure 1 of Tani et al, and in the method of Tanji et al to blow air having temperature of 10-30ºC through the resin during molding step, as taught by Tani et al, so to produce at low cost the foamed duct of Tanji et al  in view of Tani et al having the structure as shown on Figure 1, which duct allows to prevent generation of an unwanted lump on the inside of a tube body, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
 (C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

13.  Tanji et al  in view of Tani et al do not explicitly recite the MFR of polyethylene resin being 1 g/10 min or less (190ºC) and the resin of the duct having MFR of less than 0.8 g/10 min (190ºC), and the polyethylene resin comprising a combination of a high density polyethylene polymerized by a tubular process and a low density polyethylene polymerized by an autoclave process.

14. However, Imanari et al discloses foam molded articles, specifically hollow foam molded article for an automobile air-conditioning duct ([0079]), by molding between molds of a parison with a foam layer with air blown into the parison (Abstract, [0019]), i.e. by blow molding, wherein the foam layer comprises a polyethylene resin comprising:
A)  a polyethylene with density that is 0.94-0.97 g/cc, such as 0.945-0.97 g/cc ([0036]), i.e. high density polyethylene (HDPE) and melt flow rate of 0.1-20 g/10 min ([0008], [0010], also as to instant claim 10) and
B) a polyethylene with density of 0.89-0.94 g/cc, specifically 0.917 g/cc ([0078]), i.e. low density polyethylene (LDPE) and melt flow rate 0.2-20 g/10 min ([0010], [0012]);
the polyethylene resin having MFR of 0.2-25 g/10 min ([0012]).
Thus, all of HDPE component A), LDPE component B) and the polyethylene resin having MFR of less than 1 g/10 min, or as low as 0.2 g/10 min, are within the teachings of Imanari et al (also as to instant claim 30).
The MFR of the foam layer of the foam-molded article is 0.2-25 g/10 min ([0048], [0049]). Thus, the MFR of the molded foam of Imanari et al of as low as 0.2 g/10 min is within the teachings of Imanari et al as well (as to instant claim 30).
Further, since the foam formed by molding of the polyethylene composition is, at least partially, in a solid form, it will intrinsically and necessarily be less flowable than the polyethylene composition used for its molding, and thereby will intrinsically and necessarily have MFR value less than that of the polyethylene composition. Given the MFR of the polyethylene composition is 0.2 g/10 min, as shown above, or 0.4 g/10 min, the MFR of the molded foam will intrinsically and necessarily be, or would reasonably expected to be less than 0.2 g/10 min, and in any case less than 0.8 g/10 min, as required by instant claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

15.  Though Imanari et al does not explicitly recite the LDPE being manufactured by an autoclave process and HDPE being manufactured by a tubular process, said limitations are product-by-process limitations.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).
Thus, instant specification does not provide a sufficient evidence of criticality in using the HDPE produced by a tubular process and the LDPE produced by an autoclave process. Though Example 2 of instant specification showing the use of the tubular-HDPE with autoclave-LDPE has higher expansion rate than that of Example 6 having the combination of tubular-HDPE with tubular-LDPE, 
a) said evidenced is based on combination of a single specific tubular HDPE having density of 0.949 g/cc and MFR of 0.3 g/10 min with a single specific autoclave LDPE having density of 0.919 g/cc and MFR of 1.7 g/10 min, versus:  1) a combination of a single specific tubular HDPE having density of 0.949 g/cc and MFR of 0.3 g/10 min with a specific tubular LDPE having density of 0.919 g/cc and MFR of 1.8 g/10 min and 
2) a combination of a single specific tubular HDPE having density of 0.949 g/cc and MFR of 0.3 g/10 min with a specific tubular LDPE having density of 0.921 g/cc and MFR of 0.4 g/10 min. Instant claim 30 is silent with respect to density values, MFR of each of the HDPE and LDPE, and also is silent with respect to relative weight ratios between HDPE and the LDPE. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 
b) Instant claim 30 is silent with respect to expansion ratio that is the goal of instant invention. However, the specific expansion ratio depends on the relative amounts of the HDPE and the LDPE as evident by comparing Examples 5 and 6 of instant specification, wherein the Example 5 is based on tubular-HDPE/autoclave-LDPE combination, the Example 6 is based on tubular-HDPE/tubular-LDPE combination, but both provide the same expansion ratio of 1.6.

16. Imanari et al further teaches that the foam molded article has excellent heat resistance, mechanical strength, excellent lightweight, thermal insulating characteristics, soundproofing characteristics ([0014]).

17.  Since Imanari et al and Tanji et al  in view of Tani et al are related to methods for producing ducts by blow molding of polyethylene resin, and thereby belong to the same field of endeavor, wherein Imanari et al teaches that use of polyethylene resin having MFR at 190ºC of 0.2-25 g/10 min, i.e. including values of as low as 0.2 g/10 min, the produced molded resin having MFR of as low as 0.2 g/10 min, the resin comprising a combination of a HDPE and a LDPE, also providing the foam molded article having excellent heat resistance, mechanical strength, excellent lightweight, thermal insulating characteristics, soundproofing characteristics, therefore, based on the combined teachings of Imanari et al and Tanji et al  in view of Tani et al, it would have been obvious to a one of ordinary skill in the art to choose and use the polyethylene resin having MFR in the range of 0.2-15 g/10 min, such as 0.5 g/10 min, and comprising a combination of HDPE and the LDPE of Imanari et al as the polyethylene resin used for making the duct of Tanji et al  in view of Tani et al, so to ensure the produced molded resin is having MFR of as low as 0.2 g/10 min, also having excellent heat resistance, mechanical strength, excellent lightweight, thermal insulating characteristics, soundproofing characteristics, given such is desired, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
 (C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

18. Since the molded duct of Tanji et al in view of Tani et al and Imanari et al is substantially the same as that claimed in instant invention, made from substantially the same foamed molten polyethylene, and is produced by substantially the same process as claimed in instant invention (see Fi. 12-15 of Tanji et al, Fig. 1-3, 11 of Tani et al  and Fig. 8 of instant specification), therefore, the molded duct of Tanji et al in view of Tani et al  and Imanari et al would be reasonably expected to comprise the same properties as those claimed in instant invention, including melt flow rate of the resin and melt flow rate of the molded duct, or the properties having ranges overlapping with or close to those as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

19. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific process conditions, such as speed of extrusion, drooping, molding conditions, and the specific properties of the used HDPE, LDPE resins such as MFR and density, the relative amounts of said HDPE and the LDPE, and level of foaming, so to produce the final molded duct having a desired MFR and the desired expansion ratio, thereby arriving to instant invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

20. In the alternative, though Tanji et al in view of Tani et al and Imanari et al do not explicitly recite the used HDPE being polymerized by a tubular process and the LDPE being produced by an autoclave method,
1) Guillet et al discloses high density polyethylene having density of 0.93-0.955 g/cc, produced by a high pressure polymerization in a tubular reactor (Title, col. 2, lines 10-15; col. 2, lines 69-70), wherein the produced HDPE is having improved stiffness, tensile strength and heat distortion temperatures (col. 1, lines 50-55; col. 4, lines 20-30).

2) Berbee et al discloses LDPE having density of 0.926-0.94 g/cc and melt index of 0.2-5 g/10 min ([0064]) produced by high pressure polymerization using an autoclave reactor ([0020], [0049]), wherein said LDPE is specifically cited to be used for producing blow molded articles ([0100]).

21. Since the high pressure HDPE polymerized in a tubular reactor of Guillet et al is having improved stiffness, tensile strength and heat distortion temperatures and the high pressure LDPE polymerized in an autoclave reactor of Berbee et al is having density and MFR as required by Tanji et al in view of Tani et al and Imanari et al and is specifically cited as being used for producing blow molded articles, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Guillet et al, Berbee et al  and Tanji et al in view of Tani et al and Imanari et al and to include, or obvious to try to include, at least partially, the tubular HDPE of Guillet et al  and the autoclave LDPE of Berbee et al as the components of the polyethylene resin used in the method of Tanji et al in view of Tani et al and Imanari et al, so to ensure the duct of  Tanji et al in view of Tani et al and Imanari et al is having high tensile strength as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
Response to Arguments
22.  Applicant's arguments filed on August 19, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA KRYLOVA/Primary Examiner, Art Unit 1764